The trial court properly ruled that the prosecutor could cross-examine the defendant about his prior out-of-state felony and misdemeanor convictions to demonstrate that he was willing to place his own interests over those of society (see People v Jamison, 228 AD2d 698; People v Pitts, 218 AD2d 715; People v Boseman, 161 AD2d 601, 602).
The trial court properly determined that the defendant’s conviction of escape in Tennessee (see Tenn Code Ann § 39-16-605) was based upon acts which would constitute a *750felony in New York (see Penal Law § 205.10 [1]). Accordingly, the defendant was properly adjudicated a second felony offender (see Penal Law § 70.06 [1]; People v Muniz, 74 NY2d 464; People v Gonzalez, 61 NY2d 586).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. S. Miller, J.P., H. Miller, Schmidt and Cozier, JJ., concur.